DETAILED ACTION
This Office Action is in response to the application 17/359,806 filed on June 28th, 202 1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/28/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-74 of U.S. Patent Number 11,055,615 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 14-15 and 19-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Phillips et al. (Phillips), U.S. Pub. Number 2006/0161984, in view of Kune et al. (Kune), U.S. Pub. Number 2018/0007074.
Regarding claim 1; Phillips discloses a method for use with a frame-based wired network that carry a waveform of part of a frame over medium that comprises two conductors, for use with multiple devices that are connected to, and communicate with each other over, the medium, and for use with a first memory criterions, each of the that stores criterions multiple waveform-related is associated with at least one of the multiple devices (par. 0016; fig. 2.), the method comprising:
receiving, via a connector connect able to the medium, a waveform that is transmitted to the medium by one of the multiple devices (par. 0015; figs. 1A-2.);
producing, by an Analog-to-Digital (A/D) converter that is coupled to the connector, digital samples of the received waveform (pars. 0033-0034.);
storing, in a second memory that is coupled to the A/D converter, the digital samples (par. 0032.);
comparing, using a software that is executed by a processor, the digital samples to the multiple waveform-related criterions in the first memory (par. 0033.);
determining, by the software executed by the processor (par. 0015.), whether the digital samples satisfy at least one of the waveform-related criterions (par. 0016; fig. 2.); and
transmitting an error signal in response that the digital samples do not satisfy any of waveform-related criterions, wherein the connector, the A/D converter, the first and second memories, and the processor, are housed in a single enclosure (par. 0034.).
Phillips fails to explicitly disclose an Anolog-to-Digital (A/D) converter.
However, in the field of endeavor, Kune discloses anomaly and malware detection using side channel analysis comprising an Anolog-to-Digital (A/D) converter (pars. 0003 & 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kune into the method and system of Phillips comprising an Anolog-to-Digital (A/D) converter to enable multiple target devices to be plugged into a single monitoring device and be simultaneously monitored (Kune: par. 0025).
Regarding claim 6; Phillips and Kune disclose the method according to claim 1, Kune further discloses comprising , by a transceiver coupled between the connector and the processor, transmitting frames to, and receiving frames from, one or more of the multiple devices over the medium, and wherein the digital samples are formed from sampling of a signal carried differentially over the two conductors, or from samples of a signal carried between one of the two conductors and the ground (Kune: 0042 & fig. 2.).
Regarding claim 14; Phillips and Kune disclose the method according to claim 1, wherein Kune further discloses the comparing comprises measuring a value of a parameter or a characteristic using time-domain or frequency domain analyzing of the digital samples (Kune: par. 0034.).
Regarding claim 15; Phillips and Kune disclose the method according to claim 1, wherein Kune further discloses the comparing comprises frequency-domain analyzing of the digital samples for measuring a value of a parameter or a characteristic (Kune: par. 0022.).
Regarding claim 19; Phillips and Kune disclose the method according to claim 1, Kune further discloses comprising notifying a human user using auditory, visual, or haptic stimuli using an annunciator coupled to the processor, in response to determining that the digital samples do not satisfy any of the waveform-related criterions (Kune: par. 0037; fig. 1.).
Regarding claim 20; Phillips and Kune disclose the method according to claim 1, Phillips further discloses comprising transmitting to the medium using a line driver or a transceiver in response to determining that the digital samples do not satisfy any of the waveform-related criterions (Phillips: pars. 0015-0016; figs. 1A-2.).
Claims 2-4 and 7-13 are rejected under 35 U.S.C 103(a) as being unpatentable over Phillips et al. (Phillips), U.S. Pub. Number 2006/0161984, in view of Kune et al. (Kune), U.S. Pub. Number 2018/0007074 and further in view of Hrastar, U.S. Pub. Number 2006/0123133.
Regarding claim 2; Phillips and Kune disclose the method to claim 1.
Phillips and Kune fail to explicitly disclose at least one criterion out of the multiple criterions is determined as not satisfied in response to changing of, or connecting to, the medium.
However, in the same field of endeavor, Hrastar discloses detecting unauthorized wireless devices on a wired network wherein at least one criterion out of the multiple criterions is determined as not satisfied in response to changing of, or connecting to, the medium (Hrastar: par. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kune into the method and system of Phillips and the systems and methods of Kune wherein at least one criterion out of the multiple criterions is determined as not satisfied in response to changing of, or connecting to, the medium to enhance security associated with electronic communications, in particular for assessing security risks and identifying and responding to threats in wireless network environments (Kune: par. 0025).
Regarding claim 3; Phillips, Kune and Hrastar disclose method according to claim 2, wherein Hrastar further discloses at least one criterion out of the multiple criterions is determined as not satisfied in response to connecting an additional device to the medium (Hrastar: par. 0029).
Regarding claim 4; Phillips, Kune and Hrastar disclose the method according to claim 3, wherein Hrastart further discloses the additional device is configured to communicate with at least one of the multiple devices when connected to the medium (Hrastar: pars. 0031-0032.).
Regarding claim 7; Phillips and Kune disclose the method according to claim 6.
Phillips and Kune fail to explicitly disclose a controller for layer 2 or layer 3 handling of the received frame, and wherein the transmitting comprises transmitting to the controller.
However, in the same field of endeavor, Hrastar discloses detecting unauthorized wireless devices on a wired network comprising a controller for layer 2 or layer 3 handling of the received frame, and wherein the transmitting comprises transmitting to the controller (Hrastar: par. 0212.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kune into the method and system of Phillips and the systems and methods of Kune comprising a controller for layer 2 or layer 3 handling of the received frame, and wherein the transmitting comprises transmitting to the controller to enhance security associated with electronic communications, in particular for assessing security risks and identifying and responding to threats in wireless network environments (Kune: par. 0025).
Regarding claim 8; Phillips, Kune and Hrastar disclose the method according to claim 7, wherein Hrastar further discloses each one of the multiple devices is associated with a digital address for uniquely identifying each of the multiple devices in the wired network, and wherein the method further comprising identifying the digital address of the device that transmitted the waveform (Hrastar: pars. 0144 & 0146-0147.).
Regarding claim 9; Phillips, Kune and Hrastar disclose the method according to claim 8, wherein Hrastar further discloses the digital address is extracted from the received frame (Hrastar: pars. 0146-0147.).
Regarding claim 10; Phillips, Kune and Hrastar disclose the method according to claim 9, wherein Hrastar further discloses the comparing comprises comparing the digital samples to the waveform-related criterion that is associated with, is based on, or is according to, the identified digital address (Hrastar: pars. 0146-0147.).
Regarding claim 11; Phillips, Kune and Hrastar disclose the method according to claim 1, wherein Kune further discloses the received waveform frequency spectrum is limited by a maximum component frequency, and wherein the sampling rate of the producing by the A/D converter is higher than twice the maximum component frequency (Kune: par. 0027).
Regarding claim 12; Phillips, Kune and Hrastar disclose the method according to claim 1, Kune further discloses comprising at least partially terminating a signal propagating over the medium by an impedance or a resistor connected to the connector (Kune: par. 0011).
Regarding claim 13; Phillips, Kune and Hrastar the method according to claim 1, Phillips further discloses configured to detect a malware or a malware activity, wherein the malware consists of, includes, or is based on, a computer virus, spyware, DoS (Denial of Service), rootkit, ransomware, adware, backdoor, Trojan horse, or a destructive malware (Phillips: par. 0046.). 
Claim 5 is rejected under 35 U.S.C 103(a) as being unpatentable over Phillips et al. (Phillips), U.S. Pub. Number 2006/0161984, in view of Kune et al. (Kune), U.S. Pub. Number 2018/0007074 and further in view of Aguayo Gonzalez et al. (Gonzalez), U.S. Pub. Number 2015/0317475.
Regarding claim 5; Phillips and Kune disclose the method according to claim 1.
Phillips and Kune fail to explicitly disclose at least one criterion out of the multiple criterions is determined as not satisfied in response to a change in a device from the multiple devices that is associated with the respective criterion.
However, in the same field of endeavor, Gonzalez discloses systems, methods, and apparatus to enhance the integrity assessment when using power fingerprinting systems for computer-based systems wherein at least one criterion out of the multiple criterions is determined as not satisfied in response to a change in a device from the multiple devices that is associated with the respective criterion (Gonzalez: abstract & par. 0340.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gonzalez into the method and system of Phillips and the systems and methods of Kune wherein at least one criterion out of the multiple criterions is determined as not satisfied in response to a change in a device from the multiple devices that is associated with the respective criterion to help determining the modules that are tampered, replaced, modified or in any way affected by a digital attack or security breach (Gonzalez: par. 0340).
Claims 16-18 are rejected under 35 U.S.C 103(a) as being unpatentable over Phillips et al. (Phillips), U.S. Pub. Number 2006/0161984, in view of Kune et al. (Kune), U.S. Pub. Number 2018/0007074 and further in view of Di Stefano et al. (Stefano), U.S. Pub. Number 2016/0116520.
Regarding claim 16; Phillips and Kune disclose the method according to claim 1.
Phillips and Kune fail to explicitly disclose the comparing comprises analyzing or classifying the waveform using an Artificial Neural Network (ANN).
However, in the same field of endeavor, Stefano discloses partial discharge signal processing method and apparatus employing neural network wherein the comparing comprises analyzing or classifying the waveform using an Artificial Neural Network (ANN) (Stefano: par. 0033.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Stefano into the method and system of Phillips and the systems and methods of Kune wherein the comparing comprises analyzing or classifying the waveform using an Artificial Neural Network (ANN) to detect partial discharge and noise signals from a designated point of a power cable a plurality or times (Stefano: par. 0010).
Regarding claim 17; Phillips, Kune and Stefano disclose the method according to claim 16, wherein Stefano further discloses the ANN is a Feedforward Neural Network (FNN)  (Stefano: pars. 0055-0061.).
Regarding claim 18; Phillips, Kune and Stefano disclose the method according to claim 16, wherein Stefano further discloses the ANN is a Recurrent Neural Network (RNN) or a deep convolutional neural network (Stefano: par. 0129.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436